     Case 4:19-cv-03425-JST Document 119 Filed 04/09/20 Page 1 of 2



 1   FABIO E. MARINO (SBN 183825)
     fmarino@polsinelli.com
 2   REBECCA B. HORTON (SBN 308052)
     rhorton@polsinelli.com
 3   JOSHUA L. RAYES (SBN 316208)
     jrayes@polsinelli.com
 4   POLSINELLI LLP
     1661 Page Mill Road, Suite A
 5   Palo Alto, CA 94304
     T: 650-461-7700
 6   F: 650-461-7701
 7   Phillip J.R. Zeeck (Admitted PHV)
     pzeeck@polsinelli.com
 8   POLSINELLI PC
     900 West 48th Place, Ste. 900
 9   Kansas City, MO 64112
     T: 816-753-1000
10   F: 816-753-1536
     Attorneys for Defendants
11   RYAN HUNT, ALEN HUNDUR,
     MATTHEW JOHNSON, HLP TECH, LLC,
12   IT HAVEN INC., and GLOBAL++
13                              UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
15

16   NIANTIC, INC., a Delaware corporation,    Case No. 4:19-cv-03425 JST

17                Plaintiff,                   DEFENDANT GLOBAL++’S NOTICE OF
                                               JOINDER IN CO-DEFENDANTS’
18         v.                                  PARTIAL MOTION TO DISMISS
                                               NIANTIC, INC’S FIRST AMENDED
19   GLOBAL++, an unincorporated               COMPLAINT
     association; RYAN HUNT, a.k.a.
20   “ELLIOTROBOT,” an individual;
     IT HAVEN INC., a foreign corporation;     Judge: Honorable Jon S. Tigar
21   MATTHEW JOHNSON, an individual;
     HLP TECH, LLC, a Missouri limited
22   liability company; MATTHEW
     RAGNARSON, an individual;
23   MANDY JOHNSON, an individual;
     MANDY LOMBARDO, an individual;
24   ALEN HUNDUR, a.k.a. “IOS N00B,” an
     individual; APPHAVEN, an
25   unincorporated association;
     RAJESHWAR GHODERAO, an
26   individual; and DOES 1-20,

27                Defendants.

28
                                                           GLOBAL++’S NTC OF JOINDER IN
                                                          DEFENDANTS’ PARTIAL MTD FAC
                                                               CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 119 Filed 04/09/20 Page 2 of 2



 1          TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE that Defendant Global++ hereby joins in Defendants Ryan
 3   Hunt, Alen Hundur, Matthew Johnson, HLP Tech, LLC, and IT Haven, Inc.’s partial motion to
 4   dismiss (“Motion”) Plaintiff Niantic, Inc.’s (“Niantic”) first amended complaint, Dkt. 84, for all
 5   the reasons stated in the Motion. In addition, for all the reasons stated in the Motion, Global++
 6   respectfully moves this court to partially dismiss Niantic’s first amended complaint.
 7

 8

 9

10   Dated: April 10, 2020                                 Respectfully Submitted,
11                                                         POLSINELLI LLP
12

13                                                         /s/ Fabio E. Marino
                                                   By:     Fabio E. Marino
14
                                                           Attorneys for Defendants
15                                                         RYAN HUNT, ALEN HUNDUR,
                                                           MATTHEW JOHNSON, HLP TECH, LLC,
16                                                         IT HAVEN INC., and GLOBAL++

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -1-
                                                                      GLOBAL++’S NTC OF JOINDER IN
                                                                     DEFENDANTS’ PARTIAL MTD FAC
                                                                          CASE NO. 4:19-cv-03425-JST
